Citation Nr: 0433331	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  02-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a seizure disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and Mr. [redacted]



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Appeal to the Board was perfected.  

In August 2004, the veteran and two witnesses personally 
testified before the undersigned Acting Veterans Law Judge, 
sitting in Detroit, Michigan.  The hearing transcript is of 
record.

The Board's decision herein is favorable to the veteran only 
to the extent that it reopens the previously denied and final 
claim of entitlement to service connection for a seizure 
disorder.  See May 1999 rating decision.  However, as further 
evidentiary development is required before a decision can be 
rendered on the merits of the reopened service connection 
claim, the matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied service 
connection for a seizure disorder.  In a letter dated in June 
1999, the veteran was informed of this decision and his 
appeal rights, but did not file a notice of disagreement to 
initiate further review of the decision.

2.  The evidence added to the record since the RO issued its 
notice of decision in May 1999 bears directly and 
substantially upon the specific matter under consideration 
and, in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1999 rating decision, which denied service 
connection for a seizure disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003). 

2.  New and material evidence has been received since May 
1999 to reopen the claim of entitlement to service connection 
for a seizure disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen claim of entitlement to service connection 
for a seizure disorder, it is the Board's conclusion that 
VCAA does not preclude the Board from now adjudicating the 
claim.  This is so because the Board is taking action 
favorable to the veteran by reopening the claim and granting 
the claim only to this extent, which, at this point, poses no 
risk of prejudice to the veteran.  See generally Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As noted earlier, the issue on appeal is whether the veteran 
has submitted new and material evidence to reopen a 
previously denied claim of entitlement to a seizure disorder.  
In a May 1999 rating decision, the RO denied the veteran's 
original claim seeking service connection for a seizure 
disorder on the grounds that the claim was not well-grounded 
(this requirement has been eliminated with the enactment of 
VCAA).  The veteran was given notice of this rating decision 
and of appellate rights and procedures, in June 1999.  

The record shows no communication from the veteran that could 
be construed as a notice of disagreement responsive to the 
May 1999 decision.  Thus, with no perfected appeal, the 1999 
denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  

The record indicates that, on August 16, 2001, the RO 
received the veteran's claim to reopen the claim first denied 
in May 1999.  In June 2002, the RO issued a rating decision 
determining that new and material evidence sufficient to 
reopen the previously denied claim had not been submitted.  
The veteran perfected an appeal of this decision.  
 
Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The pertinent evidence of record at the time of the May 1999 
rating decision consisted primarily of the veteran's service 
medical records and VA medical center outpatient treatment 
records dated in late 1998.  In the 1999 rating decision, the 
RO noted that the veteran's service entrance medical records 
document loss of consciousness at age 18 during a boxing 
match; in-service complaints of headaches, dizziness, 
weakness, and loss of consciousness; in-service diagnoses of 
respiratory symptoms, headaches, and nausea; and a possible 
occurrence of an in-service head injury.  The RO further 
determined that the service medical records are devoid of a 
diagnosis of seizure disorder, and that post-service medical 
records, while documenting seizures and relevant symptoms 
(see October 1998 VA medical records showing complaints of 
shaking and drooling; and a diagnosis of possible organic 
seizure disorder), do not establish an etiological 
relationship between active service and seizures noted in 
1998.  See May 1999 rating decision. 

Evidence presented or secured since May 1999 concerning 
seizures primarily consists of VA medical center outpatient 
care records dated in late 1999, early 2000, early 2001, and 
late 2003, as well as layperson statements, apparently from 
relatives and friend(s).  Also, in August 2004, the veteran 
and two lay witnesses personally testified before the 
undersigned Acting Veterans Law Judge.  The medical records 
document a diagnosis of tonoclonic seizure disorder; the 
layperson statements and hearing testimony, in sum, attest to 
the authors' and witnesses' personal knowledge of the 
veteran's seizures that purportedly occurred in 1993 
(notably, within one year after discharge from active 
service) and in late 1998.  All of this evidence is clearly 
new in the sense that it documents more recent complaints of, 
and medical care given for, the seizure disorder.  None of 
this evidence was of record in May 1999.    

The evidence of record after May 1999 also is material to the 
issue on appeal as it suggests the active nature of the 
seizure disorder and documents medical care provided more 
recently for the disorder.  Moreover, notably, the new 
evidence reflects what appears to be a definite diagnosis of 
seizure disorder, whereas the pre-May 1999 record reflected a 
diagnosis of possible seizure disorder.  Therefore, these 
records are relevant and material to the issue on appeal.

In consideration of the foregoing, and having found that new 
and material evidence has been presented since May 1999, the 
previously denied claim of entitlement to service connection 
for a seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for a seizure disorder has been received.  The claim is 
reopened.  The appeal is granted only to this extent.  


REMAND

The Board has reopened the previously denied claim of 
entitlement to service connection for a seizure disorder, on 
the grounds that new and material evidence has been 
submitted.  However, it finds that further evidentiary 
development - namely, a VA compensation and pension (C&P) 
medical examination following the association with the claims 
folder additional relevant lay and medical evidence - is 
warranted before the reopened service connection claim can be 
decided on its merits.  

The medical evidence of record indicates that the veteran may 
have had a preexisting seizure disorder that was aggravated 
by his active duty service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2004).  A veteran who served during a 
period of war is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.  This 
presumption of soundness, however, may be rebutted by clear 
and unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  Id.; see also VAOPGCPREC 3-03 (July 16, 
2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), and 
applied a new two-step analysis.  The Federal Circuit 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded. See 38 C.F.R. § 3.322. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Prior to the Federal Circuit's new Wagner two-step analysis, 
and at the time the Board decided the veteran's case in 1999, 
VA still had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability preexisted service.  If VA met this burden, then 
it had the burden to rebut the presumption of soundness by 
the preponderance of the evidence (which is a lower standard) 
that the preexisting disorder was not aggravated by service.  
Pursuant to the new Wagner two-step analysis, VA must now 
show by clear and unmistakable evidence that the preexisting 
disorder was not aggravated during service (which is a higher 
standard).

In light of the Federal Circuit's decision in Wagner, the 
claim must be reconsidered based on direct service connection 
and aggravation of a preexisting seizure disorder.

Thus, the claim is REMANDED for the following development, 
after which a de novo review should be undertaken by the RO.

1.  Medical Evidence.  The RO should ask 
the veteran to identify all VA and non-VA 
medical facilities (or physicians) from 
which he received treatment or care for 
seizures or related symptoms (such as 
shaking; unconsciousness) and whose 
records are not currently in the claims 
folder.  Obtain and associate with the 
claims folder any such records.  

In this connection, it is noted that, at 
the August 2004 Board hearing, the 
veteran indicated that relevant treatment 
was received at: St. Francis Hospital, in 
Escanaba, Michigan, in 1999; and a VA 
medical facility located in Madison, 
Wisconsin, from approximately 1998 to 
1999.  The veteran and/or his 
representative should be asked to 
provide, to the extent they are able, 
more specific information, e.g., address 
of the St. Francis facility and dates of 
treatment, as needed to facilitate a 
records search.     

The veteran also reported that a "Dr. 
Walsh-Rene" (VA physician) treated him 
for seizures.  The record includes at 
least one record dated in October 1998 
and bearing Dr. Kathleen Walsh-Rene's 
name.  The RO should ensure that all 
treatment records of Dr. Walsh-Rene are 
obtained and associated with the claims 
folder.         

2.  Lay Evidence.  At the Board hearing, 
the veteran also stated that Private  
[redacted]
 and Mr. [redacted]
(see pp. 2, 3, and 12 of 
the hearing transcript) had witnessed the 
veteran's in-service head injury, or saw 
the veteran immediately following the 
purported injury.  The veteran also named 
two other individuals - Messrs. [redacted]
and [redacted]- who reportedly have some 
personal knowledge about the veteran's 
seizures either during service or 
following discharge (see pp. 4, 15, and 
17 of the hearing transcript).  The 
veteran and his representative should be 
asked to provide these persons' layperson 
statements pertinent to the seizure 
disorder claim.  Associate with the 
claims folder any such statements.            

3.  After completing the above, schedule 
the veteran for a VA C&P medical 
examination by a qualified medical 
professional to determine, following a 
review of the claims folder, whether it 
is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent), that 
the claimed seizure disorder is 
etiologically related to active service, 
specifically to a reported head injury 
during service.  The examiner also should 
offer an opinion specifically as to 
whether it is at least as likely as not 
that such disorder(s) (a) existed prior 
to service (service entrance medical 
records document loss of consciousness at 
age 18 during a boxing match) was 
aggravated (chronically worsened) as the 
result of some incident in active 
service; or (b) was manifested within one 
year of discharge from service

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine on this issue without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  Diagnostic testing, if 
deemed to be warranted by the examiner, 
should be performed.  

4.  Associate with the claims folder the 
examiner's written report/opinion, along 
with diagnostic testing records, if any.

5.  After completion of the above, review 
the entire claims folder, including all 
lay and medical evidence of record 
following the issuance of the November 
2002 Statement of the Case, and 
readjudicate the claim.  See Wagner.  If 
any determination remains unfavorable to 
the veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case and an opportunity 
to respond to it.  Thereafter, if in 
order, return the claim to the Board for 
further review. 

6.  It is noted that the notice and 
assistance provisions of VCAA, VA 
regulations implementing VCAA, and 
controlling law, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
binding on remand and any further 
adjudication of the claim by the RO.

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

No action by the veteran is required until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran also is advised that a failure to report 
to a VA medical examination, if scheduled, may result in the 
denial of his claim unless good cause is shown.  38 C.F.R. § 
3.655 (2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



